Citation Nr: 9925772	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  93-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The appellant had active military service from April 1953 to 
April 1955 and from June 1955 to June 1958.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a September 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

On appeal, in an October 1995 determination, the Board 
affirmed the RO's decision and found that a permanent and 
total disability rating was not warranted.  In February 1997, 
the U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) issued 
an order granting the Secretary's motion to remand the appeal 
to the Board.  The bases for the remand were that the Board 
did not discuss potentially relevant regulations, failed to 
have a contemporary examination conducted, failed to discuss 
the impact of pain on functional loss of use of the 
appellant's back and failed to provide adequate reasons or 
bases for denying pension on an extraschedular basis.  In 
November 1997, the Board remanded appellant's claim to the RO 
for further evidentiary development in accordance with the 
court's directives.

In its April 1999 supplemental statement of the case (SSOC), 
the RO advised the appellant that he did not meet the 
schedular requirements for a permanent and total disability 
rating for pension purposes.  But the RO also stated that 
"considering the level of disability and other factors, such 
as the [appellant's] age, education and occupational 
background, an extraschedular permanent and total disability 
rating is authorized subject to approval by the Adjudication 
Officer."  However, the record does not indicate whether an 
Adjudication Officer reviewed and approved or rejected this 
recommendation.  

Accordingly, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following action:

The RO should request that, if not 
already accomplished, the Adjudication 
Officer review the appellant's claims 
file and issue a written determination 
regarding the April 1999 recommendation 
for an extraschedular permanent and total 
disability rating.  The Adjudication 
Officer's determination should be 
associated with the claims file.  If the 
benefits sought on appeal continued to be 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










